Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ application filed on 07/28/2021.  Claims 1-19 are presented for examination and based on current examiner’s amendment claims 1-6 and 11-19, renumbered as 1-15 are allowed for the reasons indicated herein below.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
3.	The drawings (Figs. 1-8) were received on 06/30/2022.  These drawings are acceptable.


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney James Proscia (Reg. No. 47,010).

             The application has been amended as follows:
Replace previous claims with the following amended claims:
Claims: 
(Currently Amended) A bidirectional or unidirectional DC-DC converter that applies a dual active bridge rectifier topology that converts an input DC voltage to an output DC voltage, the bidirectional or unidirectional DC-DC converter comprising:
		a first switching network that receives or outputs a first DC voltage and a first AC voltage, the first switching network configured to receive the first DC voltage and to convert the first DC voltage to the first AC voltage or to convert the first AC voltage to the first DC voltage and to output the first DC voltage
		a second switching network in electrical communication with a secondary side voltage bus; and
		a transformer having primary windings and secondary windings, the transformer configured to receive the first AC voltage and output a second AC voltage or to receive the second AC voltage and output the first AC voltage, the secondary windings having a first end terminal a second end terminal, and an output terminal positioned between the first end terminal and the second end terminal, the primary windings being in electrical communication with the first switching network, the second switching network being connected across the first end terminal and the second end terminal of the secondary windings,
		wherein the secondary windings and the second switching network are configured to convert the second AC voltage to a second DC voltage or to convert the second DC voltage to the second AC voltage,
wherein the first switching network and the second switching network are operated such that a first current flows between the first end terminal and the output terminal of the secondary windings, a second current flows between the second end terminal and the output terminal of the secondary windings, and a third current flows through the primary windings,  the first current, the second current, and third current being at least partially established by mutual inductance between the primary windings and the secondary windings such that when the first DC voltage is the input DC voltage, the second DC voltage is the output DC voltage and when the second DC voltage is the input DC voltage, the first DC voltage is the output DC voltage,
wherein the first switching network is a first H-bridge circuit and the second switching network is a second H-bridge circuit, 
	wherein the second switching network includes a first H-bridge arm that includes a first transistor switch and a second transistor switch and a second H-bridge arm that includes a third transistor switch and a fourth transistor switch, and
	wherein during operation, the same voltage polarity is provided to the output terminal of the transformer during a positive portion and a negative portion of each cycle of the second AC voltage. 

	2. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 1, wherein the first current is approximately equal to the second current multiplied by -1 plus an offset value.
	3. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 1, wherein the first current and the second current are combined to form an output DC current.
	4. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 1, wherein the output DC voltage is less than the input DC voltage.
	5. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 1, wherein the output DC voltage is greater than the input DC voltage.
	6. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 1, wherein the output DC voltage is halfa secondary bus voltage.
	7-10. (Cancelled)
11. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 1, further comprising a microcontroller configured to control the first switching network.

12. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 11, wherein the microcontroller is further configured to control the second switching network.
13. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 1, wherein the second AC voltage is from about 30 volts to 60 volts peak to peak.

14. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 1, wherein the second AC voltage is about 48 volts peak to peak.

15. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 1, wherein the input DC voltage is from about 360 volts to 920 volts.

16. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 1, wherein the input DC voltage is about 170 volts to 470 volts.

17. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 1, wherein the output DC voltage is from about 8 volts to about 16 volts.

18. (Currently Amended) The bidirectional or unidirectional DC-DC converter of claim 1, wherein the output DC voltage is from about 24 to 58 volts

	19. (Currently Amended) A bidirectional or unidirectional DC-DC converter that applies a dual active bridge rectifier topology that converts an input DC voltage to an output DC voltage, the bidirectional or unidirectional DC-DC converter comprising:
		a first switching network that receives or outputs a first DC voltage and a first AC voltage;
		a second switching network in electrical communication a secondary side voltage bus; and
		a transformer having primary windings and secondary windings, the secondary windings having a first end terminal, a second end terminal, and an output terminal positioned between the first end terminal and the second end terminal, the primary windings being in electrical communication with the first switching network, the second switching network being connected across the first end terminal and the second end terminal of the secondary windings,
wherein the first switching network and the second switching network are operated such that a first current flows between the first end terminal and the output terminal of the secondary windings, a second current flows between the second end terminal and the output terminal of the secondary windings, and a third current flows through the primary windings,  the first current, the second current, and third current being at least partially established by mutual inductance between the primary windings and the secondary windings such that when the first DC voltage is the input DC voltage, a second DC voltage is the output DC voltage and when the second DC voltage is the input DC voltage, the first DC voltage is the output DC voltage,
	wherein the first switching network is a first H-bridge circuit and the second switching network is a second H-bridge circuit, 
	wherein the second switching network includes a first H-bridge arm that includes a first transistor switch and a second transistor switch and a second H-bridge arm that includes a third transistor switch and a fourth transistor switch, and
	wherein during operation, the same voltage polarity is provided to the output terminal of the transformer during a positive portion and a negative portion of each cycle of second AC voltage. 


Reasons for allowance
5.	Claims 1-6 and 11-19, renumbered as 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1-6 and 11-18, renumbered as 1-14; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A bidirectional or unidirectional DC-DC converter that applies a dual active bridge rectifier topology that converts an input DC voltage to an output DC voltage, the bidirectional or unidirectional DC-DC converter comprising: a first switching network that receives or outputs a first DC voltage and a first AC voltage, the first switching network configured to receive the first DC voltage and to convert the first DC voltage to the first AC voltage or to convert the first AC voltage to the first DC voltage and to output the first DC voltage; a second switching network in electrical communication with a secondary side voltage bus; and a transformer having primary windings and secondary windings, the transformer configured to receive the first AC voltage and output a second AC voltage or to receive the second AC voltage and output the first AC voltage, the secondary windings having a first end terminal a second end terminal, and an output terminal positioned between the first end terminal and the second end terminal, the primary windings being in electrical communication with the first switching network, the second switching network being connected across the first end terminal and the second end terminal of the secondary windings, wherein the secondary windings and the second switching network are configured to convert the second AC voltage to a second DC voltage or to convert the second DC voltage to the second AC voltage, wherein the first switching network and the second switching network are operated such that a first current flows between the first end terminal and the output terminal of the secondary windings, a second current flows between the second end terminal and the output terminal of the secondary windings, and a third current flows through the primary windings,  the first current, the second current, and third current being at least partially established by mutual inductance between the primary windings and the secondary windings such that when the first DC voltage is the input DC voltage, the second DC voltage is the output DC voltage and when the second DC voltage is the input DC voltage, the first DC voltage is the output DC voltage, wherein the first switching network is a first H-bridge circuit and the second switching network is a second H-bridge circuit, wherein the second switching network includes a first H-bridge arm that includes a first transistor switch and a second transistor switch and a second H-bridge arm that includes a third transistor switch and a fourth transistor switch, and wherein during operation, the same voltage polarity is provided to the output terminal of the transformer during a positive portion and a negative portion of each cycle of the second AC voltage”. As recited in claims 1-6 and 11-18, renumbered as 1-14.

Claim 19, renumbered as 15; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A bidirectional or unidirectional DC-DC converter that applies a dual active bridge rectifier topology that converts an input DC voltage to an output DC voltage, the bidirectional or unidirectional DC-DC converter comprising: a first switching network that receives or outputs a first DC voltage and a first AC voltage; a second switching network in electrical communication a secondary side voltage bus; and a transformer having primary windings and secondary windings, the secondary windings having a first end terminal, a second end terminal, and an output terminal positioned between the first end terminal and the second end terminal, the primary windings being in electrical communication with the first switching network, the second switching network being connected across the first end terminal and the second end terminal of the secondary windings, wherein the first switching network and the second switching network are operated such that a first current flows between the first end terminal and the output terminal of the secondary windings, a second current flows between the second end terminal and the output terminal of the secondary windings, and a third current flows through the primary windings,  the first current, the second current, and third current being at least partially established by mutual inductance between the primary windings and the secondary windings such that when the first DC voltage is the input DC voltage, a second DC voltage is the output DC voltage and when the second DC voltage is the input DC voltage, the first DC voltage is the output DC voltage, wherein the first switching network is a first H-bridge circuit and the second switching network is a second H-bridge circuit, wherein the second switching network includes a first H-bridge arm that includes a first transistor switch and a second transistor switch and a second H-bridge arm that includes a third transistor switch and a fourth transistor switch, and wherein during operation, the same voltage polarity is provided to the output terminal of the transformer during a positive portion and a negative portion of each cycle of second AC voltage”. As recited in claim 19, renumbered as 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839